Title: To Thomas Jefferson from T. Selby, 4 June 1808
From: Selby, T.
To: Jefferson, Thomas


                                                
                            Dear Sir,
                            Philadelphia, June 4th. 1808.
                        

                        I wish your would take this embargo off, as soon as you possibly can, for dam my eyes if I can live as it is. I shall certainly cut my throat, and if I do you will lose one of the best seaman that ever sailed. I have a wife and four young one’s to support and it goes damn’d hard with me now. If I dont cut my throat I will go join the English and fight against you. I hope, honored sir, you will forgive the abrupt manner in which this is  wrote as I’m damn’d mad. But still if ever I catch you over there, take care of your honored neck!
                  your
                        
                            T. Selby
                     
                        
                    
                     No. 9. Pine St. if you want to see him, you damn’d rascal.
                  
               